Citation Nr: 1202233	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from august 1980 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision denied reopening the claim for service connection for a chronic back condition, residual of injury, as new and material evidence had not been received.  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in May 2006.  A transcript of that hearing is of record.  He also presented testimony at a personal hearing in April 2008 before the undersigned at the RO; a transcript of that hearing is also of record.  

In a November 2008 decision, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a back disorder to the RO via the Appeal Management Center (AMC) for additional development and readjudication.  The claim was remanded for additional evidentiary development in January 2010, and it has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a lumbar spine disability, currently diagnosed as lumbar lordosis with mild lumbar instability (to include degenerative changes), is found to be attributable to his active military service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a lumbar spine disability was incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in June 2003, October 2004, March 2006, October 2006, November 2008, and April 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in numerous letters to include the March 2006, October 2006, November 2008, and April 2009, letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 295-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2011) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet.  465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1282, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as degenerative changes to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background and Analysis

Service treatment records (STRs) reflect that the Veteran was seen complaining of lower back pain.  The assessments included muscle strain of the lumbar area and lumbosacral strain.  There were no complaints of back problems at the time of post service VA examination in January 1984.  He was seen, however, in July 1984, for back pain after a lifting episode at work.  He gave a history of initial injury to the back during service.  Since that time, he felt that his back had not been "right."  X-rays of the dorsal spine were interpreted as normal.  However, a January 1986 VA X-ray evaluation of the lumbosacral spine revealed bilateral spondylitis of L-5 with presence of first degree spondylolisthesis of L-5 on S-1.  Beginning in 1992 through 1996, the Veteran was seen on multiple occasions complaining of low back pain with a history of such since 1981/1982 military service.  A February 1992 X-ray evaluation revealed spondylolysis of L5 with mild degenerative changes of the lumbar spine with spurring.  Private magnetic resonance imaging (MRI) of the spine in July 1995 showed disc herniations.  He again gave a history of having back problems since injury in service.  VA records from July to October 1995 indicate that the Veteran's low back disability, diagnosed as chronic low back pain syndrome, was related to his trauma in service.  

In 2008, the Board requested that VA examination be conducted to address the cause of the Veteran's back disorder.  The requested exam was conducted in June 2010.  The examiner noted that the claims file was reviewed.  The final diagnosis was lumbar lordosis with mild lumbar instability.  The examiner stated that her review of the claims file showed that the treatment records revealed a period of time when the Veteran complained of back.  However, no radiological studies were done, and it was not possible to determine whether the Veteran had physiological changes at that time.  Therefore, she concluded that that issue could not be resolved without resort to mere speculation.  

In statements and testimony of record, it is the Veteran's contention that his low back disorder had its onset during service as evidenced by his STRs.  Post service treatment records reflect that he was seen in the years after service for continued low back problems, and he gave a consistent history of having initial problems after inservice injury.  While dorsal X-ray was negative in a 1995 X-ray, VA X-rays in January 1986 showed significant low back disorder.  An MRI, also in 1995, showed significant back disorder, to include herniated discs.  At the time, he continued to give a history of back symptomatology which began during service.  At the time of VA examination in 2010, the examiner noted that she could not provide an opinion regarding low back etiology because no X-rays were taken during service.  

The medical evidence documents a current lumbar spine disability.  The STRs document an inservice event, and the Veteran has consistently reported that his low back problems have continued since injury during service.  The medical records and the Veteran's statements/testimony provide competent evidence of a low back injury during active duty with a continuity of symptoms ever since.  This is a sufficient basis for establishing service connection.  See Davidson, Jandreau, and Barr, supra.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a chronic spine disability until approximately 3 years after service.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  


ORDER

Resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disorder is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


